
	

113 HR 2154 IH: CPI for Seniors Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2154
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Duncan of
			 Tennessee (for himself, Mr.
			 Lipinski, Mr. Roe of
			 Tennessee, and Mr. Harper)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To mandate the monthly formulation and publication of a
		  consumer price index specifically for senior citizens for the purpose of
		  establishing an accurate Social Security COLA for such
		  citizens.
	
	
		1.Short titleThis Act may be cited as the
			 CPI for Seniors Act of
			 2013.
		2.FindingsThe Congress finds the following:
			(1)Each year the
			 Bureau of Labor Statistics of the Department of Labor prepares and publishes
			 consumer price indices (the most notable being the Consumer Price Index or
			 CPI) that measure the rate of inflation in the economy of the
			 United States.
			(2)A derivative of the CPI is used to
			 determine an annual cost-of-living adjustment (hereinafter referred to as
			 COLA) for millions of senior citizens (individuals aged 62 and
			 over) who depend on their respective Social Security benefits.
			(3)The Social Security COLA is calculated
			 using the Consumer Price Index for Urban Wage Earners and Clerical Workers
			 (hereinafter referred to as CPI–W), a subset of the population
			 covered by the Consumer Price Index for All Urban Consumers (hereinafter
			 referred to as CPI–U).
			(4)While the experimental Consumer Price Index
			 for Americans 62 Years of Age and Older (hereinafter referred to as
			 CPI–E) is a more accurate measure of the average price of
			 consumer goods and services purchased by senior citizens than the CPI–W, it too
			 is derived from the CPI–U.
			(5)According to numerous credible authorities,
			 the present methods (CPI–U, CPI–W, and CPI–E to a lesser extent) used to
			 measure inflation are flawed and deficient in measuring the average price of
			 consumer goods and services purchased by senior citizens, and the overall
			 impact of inflation on such citizens.
			(6)The present
			 sampling regarding senior citizens is too small under the methods referred to
			 in paragraph (5), creating an opportunity for sampling error.
			(7)Prices used under the methods referred to
			 in paragraph (5) are based on geographic areas, retail outlets, and sample
			 items used and purchased by younger consumers and are not necessarily
			 representative of the geographic areas, retail outlets, and sample items used
			 and purchased by senior citizens.
			(8)The locations used under the methods
			 referred to in paragraph (5) are urban locations that do not reflect the
			 economic challenges faced in rural communities, which often have a far larger
			 demographic segment of senior citizens.
			(9)Senior citizens neither have the
			 flexibility or the ability that younger consumers have to substitute necessary
			 purchases in response to changes in prices, nor the same options as younger
			 consumers have to supplement their income.
			(10)Premium increases for part B of Medicare,
			 part D of Medicare, and other health care costs affecting senior citizens are
			 not adequately considered under the methods referred to in paragraph
			 (5).
			(11)The cost of taxes on Social Security income
			 is not considered under the methods referred to in paragraph (5), thus putting
			 senior citizens at a greater economic disadvantage each year.
			3.Mandate the
			 monthly formulation and publication of a consumer price index for
			 seniors
			(a)Establishment of
			 new CPIThe Bureau of Labor
			 Statistics of the Department of Labor shall prepare and publish an index
			 monthly to be known as the Consumer Price Index for Seniors
			 (hereinafter referred to as CPI–S) that indicates monthly
			 changes in expenditures for consumption that are typical for individuals in the
			 United States who are 62 years of age or older.
			(b)Submittal to
			 CongressThe Bureau of Labor
			 Statistics of the Department of Labor shall submit to the Joint Economic
			 Committee a description of the actions taken by such Bureau to meet the
			 requirements of this section not later than 6 months after the date of
			 enactment of this Act, and semi-annually thereafter.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out the provisions of this section.
			
